Citation Nr: 1012685	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for lumbar degenerative joint disease.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1983 to October 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, Puerto Rico, granting service connection for 
lumbar degenerative joint disease and assigning a disability 
rating of 20 percent, effective as of November 1, 2006.  

The Veteran was afforded a hearing at the Board's Central 
Office in Washington, DC in March 2010 before the 
undersigned Veterans Law Judge.  A written transcript of 
this hearing has been prepared and incorporated into the 
Veteran's claims file.  

The Board notes that the Veteran provided testimony 
regarding an issue of entitlement to service connection for 
bilateral ankle sprains during his March 2010 hearing.  
However, this issue is not properly before the Board at this 
time, as the Veteran indicated in his August 2007 appeal to 
the Board that he was only appealing the issue of 
entitlement to an increased disability rating for lumbar 
degenerative joint disease.  Under 38 U.S.C.A. § 7105(a), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the Veteran.  
Since the issue of entitlement to service connection for 
bilateral ankle sprains was not timely appealed, the Board 
does not have jurisdiction over this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996) (it is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).  

The issues of entitlement to service connection for 
sinusitis, sleep apnea, and a bilateral knee disorder were 
raised during the Veteran's March 2010 hearing, but have not 
yet been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
these issues, and they are referred to the AOJ for 
appropriate action.  In addition, the Veteran's testimony 
regarding his bilateral ankle disorder should be viewed as a 
request to reopen his previously denied claim.  This issue 
is also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for his service-connected 
lumbar degenerative disc disease.  The Veteran was granted 
service connection for this disability in the currently 
applealed February 2007 rating decision.  A disability 
rating of 20 percent was assigned under Diagnostic Code 
5243, effective as of November 1, 2006.  The Veteran 
appealed this decision to the Board in August 2007, arguing 
that he was entitled to a higher disability rating, to 
include a rating for impairment of the sciatic nerve.  

The Veteran testified during his March 2010 hearing that his 
lumbar degenerative joint disease had worsened since his 
last QTC examination of August 2008.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in 
disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran is entitled to a new examination after a 2 year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  In addition, the Veteran testified to the fact 
that he felt the August 2008 examination was inadequate, in 
that range of motion testing was not actually performed.  In 
light of these allegations, and the passage of time since 
the Veteran's last examination, he must be provided with the 
opportunity to report for a more current VA examination.  

In addition, the Veteran indicated in his August 2007 appeal 
to the Board that he believed he was entitled to 
compensation for impairment of the sciatic nerve.  The 
August 2008 QTC examination clearly assigns a diagnosis of 
intervertebral disc syndrome with sciatic nerve involvement.  
Note (1) to 38 C.F.R. § 4.71a instructs the rater to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  The 
record does not demonstrate that any consideration has been 
given to any potentially associated neurologic impairment at 
this time.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected low back disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should describe 
in detail all symptomatology associated 
with the Veteran's service-connected 
disability of the spine, including any 
associated neurological involvement.  The 
examiner should also review and comment on 
the February 2008 private magnetic 
resonance image (MRI) provided by the 
Veteran.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



